                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                               *
CINTYA CASTRO
                                               *
        Plaintiff,
                                               *
   v.                                                      Civil Action No. 8:18-cv-02421-PX
                                               *
EARLY LEARNING LANGUAGE
ACADEMIES, LLC d/b/a WHOLE                     *
KIDS ACADEMY, et al.,
                                               *
        Defendants.
                                    ***
                        MEMORANDUM OPINION AND ORDER

        Pending before the Court is Conn Maciel Carey LLP’s (“CMC”) motion to withdraw as

counsel for Defendants. ECF No. 23. Pursuant to Local Rule 101.2.a, CMC’s motion is

GRANTED as to the individual Defendants. CMC shall be STRICKEN from the records as

counsel for Defendants Cassandra Castro and Crystal Esler in the above-captioned matter.

        As for the corporate Defendant, Early Learning Language Academies, LLC d/b/a Whole

Kids Academy (“WKA”), corporations “must be represented by counsel.” Loc. R. 101.1.a.

CMC’s withdrawal will leave WKA without counsel, which may result in the entry of default

judgment against WKA. See Allied Colloids, Inc. v. Jadair, Inc., No. 96-2078, 139 F.3d 887

(Table), 1998 WL 112719, at *1 (4th Cir. Mar. 16, 1998).

        Accordingly, pursuant to Local Rule 101.2.b, the Court GRANTS CMC’s motion as to

WKA, but STAYS the effect of this ruling for 30 days. On August 3, 2019, CMC shall be

STRICKEN from the records as counsel for Defendant WKA in the above-captioned matter.

WKA must obtain new counsel on or before August 3, 2019. Failure to obtain replacement

counsel may result in default as to WKA.
       The Clerk shall MAIL copies of this Memorandum Opinion and Order to counsel for

Plaintiffs, Conn Maciel Carey LLP’s, and Defendants.




7/3/2019
__________________________                                          /S/
                                                       __________________________
Date                                                   Paula Xinis
                                                       United States District Judge




                                              2
